Citation Nr: 1608234	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and J.L.





ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969.

The matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2014, the Veteran appeared for a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In June 2013, the Board remanded this appeal for further development.  During development, a January 2015 rating decision granted a total rating based on individual unemployability (TDIU), effective February 7, 2014.  The Veteran did not appeal either the initial effective date assigned.  Therefore, that issue has been resolved, and is not currently before the Board on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 38 C.F.R. § 20.200 (2015). 

The issue of entitlement to compensation under 38 U.S.C.A. 1151 (2015) for residuals of a testicular surgery has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).





REMAND

Pursuant to the Board's January 2014 remanded instructions, the Veteran underwent VA examinations concerning claims of entitlement to service connection for a right hip disability and erectile dysfunction.  

With regard to the right hip disability, the examiner was requested to examine the Veteran, review the claims file, discuss the Veteran's assertion of a fall during service, and discuss an August 2010 VA examination report that noted the Veteran had more significant degenerative joint disease of the right hip than the left hip.  

With regard to erectile dysfunction, the examiner was requested to examine the Veteran, review the claims filed, and provide etiological opinions that considered whether other service-connected disabilities such as diabetes or posttraumatic stress disorder (PTSD) caused or aggravated erectile dysfunction.  The Veteran was provided VA examinations in May 2015 for both disabilities.  

The Board finds that the May 2015 VA examiner did not address any of the Board's September 2014 remand directives concerning the right hip disability or erectile dysfunction.  Therefore, the Board finds that another VA examination must be provided to the Veteran and all of the Board remand directives must be addressed.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  When VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor to determine the etiology of any right hip disability.  The examiner must review the claims file and note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding his current symptoms and history of symptoms.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  The examiner should include a detailed rationale for all opinions provided including the Veteran's assertion of suffering a fall during service.  The examiner is requested to set forth all manifestations of any right hip disability and must provide a medical opinion on the following:

   (a)  Diagnose all right hip disabilities.

(b)  Is it is at least as likely as not (50 percent probability or greater) that any right hip disability is due to any incident or accident that occurred during active service?

(c)  Discuss the Veteran's credible assertion of a fall during service with a bruise to the hip. Also discuss the significance of the August 2010 VA examination findings that the Veteran had degenerative joint disease of the hips that was greater on the right.
 
2.  Schedule the Veteran for a VA examination with a medical doctor to determine the etiology of any erectile dysfunction.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding current symptoms and history of symptoms.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  The examiner should include a detailed rationale for all opinions provided.  The examiner is requested to set forth all manifestations of erectile dysfunction, and must provide a medical opinion on the following:

(a)  Is it is as least as likely as not (50 percent probability or greater) that erectile dysfunction is related to active service?

(b)  Is it is as least as likely as not (50 percent probability or greater) that erectile dysfunction is due to or the result of service-connected diabetes mellitus? 

(c)  Is it is as least as likely as not (50 percent probability or greater) that erectile dysfunction has been aggravated (increased in severity beyond the natural progress of the disorder) by service-connected diabetes mellitus?

(d)  Is it is as least as likely as not (50 percent probability or greater) that erectile dysfunction is due to or the result of service-connected PTSD? 

(e)  Is it is as least as likely as not (50 percent probability or greater) that erectile dysfunction has been aggravated (increased in severity beyond the natural progress of the disorder) by service-connected PTSD?
 
3.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




